COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-223-CV
 
 
SAMUEL ARBUCKLE                                                            APPELLANT
 
                                                   V.
 
JANICE LUTZ                                                                        APPELLEE
 
                                              ------------
 
              FROM THE 271ST DISTRICT COURT OF WISE COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




On September 18, 2007, appellant Samuel Arbuckle,
acting pro se, tendered his brief to this court.  We notified Arbuckle that the brief is
defective in substance and form, specifically listing the ways in which the brief
does not comply with the rules of appellate procedure.  See Tex.
R. App. P. 38.1(a), (d), (f), (h), (j); 42.3.  We also stated that failure to file an
amended brief complying with the rules by September 28, 2007, could result in
the striking of the noncompliant brief, waiver of nonconforming points, or
dismissal of the appeal.  See Tex. R. App. P. 38.8(a), 38.9(a),
42.3.  Arbuckle has not filed an amended
brief, nor has he responded to our letter.
Rule 38.9 provides that Asubstantial
compliance@ with the briefing rules is
required, subject to exceptions.  Tex. R. App. P. 38.9.  First, if the court determines that the
briefing rules have been flagrantly violated as to form, the court may require
the appellant to amend, supplement, or redraw his brief.  Tex.
R. App. P. 38.9(a).  If the
appellant files another brief that does not comply, the court may strike the
brief, prohibit the party from filing another, and proceed as if the party did
not file a brief.  Id.
Accordingly, because this court informed Arbuckle
of the substantial defects in his brief but he failed to file an amended brief
curing those defects, we strike Arbuckle=s brief
and dismiss the appeal.  See Tex. R. App. P. 38.8(a)(1), 38.9(a), 42.3(c); Newman v. Clark, 113
S.W.3d 622, 623 (Tex. App.CDallas
2003, no pet.).
PER
CURIAM
 
PANEL D:   MCCOY,
J.; CAYCE, C.J.; and LIVINGSTON, J.
 
LIVINGSTON, J. dissents
without opinion.
 
DELIVERED: November 15, 2007




[1]See Tex. R. App. P. 47.4.